Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Replace the abstract as filed with that attached hereto on a separate sheet.
Before the first line of the specification please insert:--This application is a 371 of PCT/EP2018/062518, filed 05/15/2018.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment filed excludes the invention of the copending claims of 16/605069, which, teaches away from post synthesis addition of “M”.  Further, the evidence of record is persuasive that the product formed by the inventive process is unique.  Additionally, Jiao et al 2020, cited as a factual reference, is convincing that other methods of forming AEI zeolites result in lower acid values as the AEI content increases.  It cannot be assumed that a zeolitic composition of high crystallinity and having a high proportion of AEI framework would also exhibit a large number of acid sites.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        





















Abstract
 A process for preparing a zeolitic material having framework type AEI and having a framework structure which comprises a tetravalent element Y, a trivalent element X, and oxygen, said process comprising (i) providing a zeolitic material having framework type CHA and having a framework structure comprising the tetravalent element Y, the trivalent element X, and oxygen; (ii) preparing a synthesis mixture comprising the zeolitic material provided in (i), water, a source of the tetravalent element Y other than the zeolitic material provided in (i), and an AEI framework structure directing agent; (ili) subjecting the synthesis mixture prepared in
(ii) to hydrothermal synthesis conditions comprising heating the synthesis mixture to a temperature in the range of from 100 to 200°C and keeping the synthesis mixture at a temperature in this range under autogenous pressure, obtaining the zeolitic material having
framework type AEI; wherein Y is one or more of Si, Ge, Sn, Ti, Zr; wherein X is one or more of Al, B, Ga, In; wherein in the framework structure of the zeolitic material provided in (i), the molar ratio Y:X, calculated as YO2: X2O3, is at most 20:1 and, wherein; the process further comprises supporting a metal M selected from the transition metals of groups 7 to 12 of the periodic system of elements.